Casey, J.
Appeal from a judgment of the County Court of Schenectady County (Intemann, Jr., J.) rendered June 4, 1986, convicting defendant upon its plea of guilty of the crime of unlawful use of secret scientific material.
Defendant, through its president and vice-president, waived indictment and entered a plea to a superior court information. At the time, defendant was advised by County Court that "in all probability in a plea of guilty * * * the court would sentence [defendant] to pay a fine” not to exceed $50,000. Defendant was sentenced to pay a fine in that amount. However, no finding as to the amount of defendant’s gain from the crime was made by the court at the time of sentencing, nor was a hearing held on the issue prior to sentencing.
On this appeal, defendant complains, and the prosecution agrees, that there was no compliance with the provisions of Penal Law § 80.10 (1) (a) and (e), and where, as here, the fine imposed exceeded $10,000, there must be compliance with Penal Law § 80.00 (3) (see, Penal Law § 80.10 [3]) requiring a hearing to determine the amount of defendant’s gain. Defendant therefore requests, and the prosecution agrees, that the sentence must be vacated and the matter remitted to County Court for an appropriate hearing (see, People v Gustafson, 101 AD2d 920).
Judgment reversed, on the law, and matter remitted to the County Court of Schenectady County for further proceedings not inconsistent herewith. Mahoney, P. J., Kane, Main, Casey and Mikoll, JJ., concur.